Citation Nr: 1760835	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-33 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a right knee meniscus tear, to include as secondary to right knee anterior cruciate ligament (ACL) repair residuals. 

2. Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to March 2000.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned during a March 2013 videoconference hearing; a transcript is of record. 

The Board previously remanded this case for additional development in March 2015.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1. The Veteran has complained about his low back pain since the May 1995 automobile accident in service.  Normal clinical findings have been reported without evidence of chronic acquired pathology.

2. There is no medical evidence of record for a disease or identifiable residuals that has caused the Veteran's low back pain.  

3. The Veteran was diagnosed with mild lumbar degenerative disc disease in 2012.  

4. The lumbar degenerative disc disease is not shown to be etiologically related to service.  

5. There is no clear medical evidence of record for a right knee meniscus tear.  

6. The ACL repair conducted in 1999 has been found intact since post surgery to present. 

7. A current continuing disability characterized by the Veteran as right knee meniscus tear is not shown to be etiologically related to service and is not shown related to the service connected ligament repair. 


CONCLUSION OF LAW

1. The criteria for service connection for a right knee meniscus tear, to include as secondary to right knee anterior cruciate ligament (ACL) repair residuals have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2. The criteria for establishing service connection for low back disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §5103 (2014); 38 C.F.R. § 3.159(b) (2017).  VA provided the required notice in February 2011, prior to the initial adjudication and readjudication of the claim in a statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C. § 5103A (2012).  The RO associated all available service treatment records (STRs), service personnel records (SPRs), and private and VA treatment records with the claims file.  The RO documented that it made reasonable efforts to locate and obtain the Veteran's medical records during the relevant period.  

Further, in March 2015, the Board remanded the appeal for further development.  Specifically, as to the claim of entitlement to service connection for low back disorder, the Board directed the examiner to consider the Veteran's statements concerning his symptoms of low back pain.  As for the claim of right knee, the Board directed the examiner to determine whether the Veteran has any meniscus-related disorder other than the diagnosis of his service-connected right knee ACL repair residuals.  

In June 2015, a new VA examination was completed and it is now included in the Veteran's claims file.  For reasons discussed in further detail below, the Board finds this examination adequate.  Therefore, the above actions constitute substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  They also satisfy VA's duty to assist the Veteran.

As the Veteran has not identified any additional evidence relevant to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  38 U.S.C. § 5107(a) (2012).  

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110 (2012).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

In addition, for veterans with 90 days or more of active service during a war period  or after December 31, 1946, certain chronic diseases, including osteoarthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339-40 (Fed. Cir. 2013).

Service connection could be warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for any permanent increase in severity (aggravation) of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A. Right Knee Meniscus Tear Secondary to Service-Connected Residuals of Right Knee ACL Surgery

The Veteran seeks entitlement to service connection for his claimed right knee meniscus tear secondary to service-connected residuals of his right knee ACL surgery.  

Whether service-connection is asserted on a direct, presumptive, or any other basis, a necessary element is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997).

Here, the Board finds that there is no medical support in the record for the Veteran's claimed right knee meniscus tear.  Indeed, the review of the medical evidence of record reveals that the Veteran underwent ACL reconstruction surgery in 1999, but no meniscal pathology was found in the operation report for ACL reconstruction surgery in March 1999.  The MRI taken in 2008 and 2011 found intact ACL graft on both occasions.  In the July 2008 MRI, myxoid degeneration was noted in the medial meniscus, but the June 2015 examiner opines that this refers to early degeneration of the meniscus or a possible small crack or tear that hasn't reached the surface of the meniscus yet.  Therefore, the Board concludes that no medical evidence of record supports a diagnosis of the right knee meniscus tear.  

Moreover, the medical evidence of record indicates that even if meniscus tear was found, it would not be secondary to the ACL repair.  Specifically, the June 2015 examiner points out that the ACL repair has been intact since the 1999 surgery and any indication of meniscus problems was reported in 2008.  Further, the examiner states that meniscus injury can result from any activity that causes individuals to forcefully twist or rotate their knee, such as aggressive pivoting or sudden stops and turns.  According to the examiner, even kneeling, deep squatting or lifting something heavy can sometimes lead to a torn meniscus.  Therefore, it is suggested that it is more likely than not that other activities of daily living, not as a result of the ACL repair, caused a meniscus tear, if a tear indeed exists.  

Moreover, the examiner concludes that the Veteran's meniscus tear, if it exists, cannot be caused or aggravated by the right knee ACL repair residuals because radiographs demonstrate that the ACL reconstruction is still intact.  The Veteran has not submitted any evidence to support his assertion that he has a right knee meniscus tear or that the meniscus tear is related to his ACL reconstruction.  Therefore, the Veteran's claim for service connection for his right knee meniscus tear secondary to his service-connected residuals from his ACL reconstruction surgery.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a) (2012).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Having reviewed all the evidence of record, the Board affords more weight to the VA examination report than the Veteran's lay statements in support of the claim because the examiner provided a rationale and the Veteran's lay statements are not competent to establish a medical diagnosis such as meniscus tear or to establish a nexus to service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  

In conclusion, the Board finds the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B. Low Back Disability

The Veteran seeks service connection for his low back disability as a result of an automobile accident in 1995 during service.  

Based on a thorough review of the Veteran's claims file, the Board finds that although the Veteran is competent to report symptoms of pain, medical evidence demonstrates that he had no objective diagnosis or indication of a cause for his low back pain until 2012 when he was diagnosed with mild lumbar degenerate joint disease.  

The Veteran contends he suffers from a chronic low back disorder that is directly related to his period of active service, in particular a multi-vehicle accident that he experienced in May 1995.  Indeed, the evidence demonstrates that the Veteran suffered from low back pain, as observed in December 1999 Medical Examination Board examination, and the evidence further establishes the continuity of symptoms in the Veteran's low back pain.  

However, pain in itself without underlying conditions cannot be considered for a service-connected disability.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet.App. 282 (1999).  

While the evidence reveals that the Veteran has complained of low back pain since the 1995 in-service accident, the competent, probative evidence of record does not demonstrate a diagnosis of any disability or abnormality that would underlie the Veteran's low back pain.  

Indeed, the Veteran's STRs reveal that the Veteran had complaints of low back pain since the 1995 accident, but a May 1995 radiology exam, conducted right after the accident, reports normal thoracic spine.  Further, a December 1995 post-accident radiology exam demonstrated a normal lumbar spine as well as a February 1998 radiologic exam.  In December 1999, the Veteran underwent Medical Examination Board (MEB) examination, in which he was given a diagnosis of chronic mechanical low back pain.  However, the MEB examination report noted that the radiographs of the lumbar spine from October 1999 revealed no abnormality.  Therefore, the Board finds that the Veteran had subjective low back pain since the 1995 accident, but the objective evidence reveals that his lumbar spine was deemed normal right after the accident and even at the time of separation.  

Since pain without an underlying disability is generally insufficient to establish a current disability, the current disability, of record, for which the Veteran is qualified for his service connection claim is the mild lumbar degenerative disc disease with which he was diagnosed in 2012.  

However, the medical evidence shows no record that establishes a nexus between his lumbar degenerative disc disease and the May 1995 automobile accident in service.  The medical record, consistent with the Veteran's statements, demonstrates that the Veteran has complained of low back pain since the 1995 accident, for which he obtained treatment and relief from chiropractic care and acupuncture without objective diagnosis of any underlying disease.  In particular, the Board notes that despite regular testing of his back condition, it was over 10 years after separation that a testing resulted in a showing of lumbar degenerative disc disease.  To medically ascertain any possible etiology between the lumbar degenerative disc disease and the May 1995 automobile accident, VA medical examinations have been conducted; they found no nexus between the current disability and the in-service accident.  Indeed, the June 2015 examiner opines that due to the length of the time elapsed between the Veteran's service and diagnosis of degenerative disc disease and also due to no objective diagnosis of underlying back condition, the most likely cause for his mild lumbar degenerative disc disease is the ageing process, obesity, and excessive works for his work, which requires climbing ladders and carrying equipment.  See June 2015 VA Examination Report.  The examiner also notes the Veteran's complaint of radicular symptoms in both legs, but found no objective indication for radiculopathy.  For this complaint, the examiner looked at the result of a CT scan of the Veteran's lumbar spine taken in February 2012 and found that no significant central canal or foramina stenosis was present.  In addition, the examiner found that the MRI of the Veteran's lumbar spine showed no focal cord lesion or cord compression.  The only abnormality that the examiner was able to find in the record was pain and decreased range of motion on flexion and extension, both of which are subjective.  

Having reviewed all the evidence of record, the Board affords more weight to the VA examination report than the Veteran's lay statements in support of the claim because the examiner provided a rationale and the Veteran's lay statements are not competent to establish a medical diagnosis or to establish a nexus to service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

In conclusion, the Board finds the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for a right knee meniscus tear, to include as secondary to right knee anterior cruciate ligament (ACL) repair residuals is denied. 

Entitlement to service connection for a low back disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


